In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 02-2442
UNITED STATES     OF   AMERICA,
                                                 Plaintiff-Appellee,
                                 v.

RUSSELL D. BASS,
                                            Defendant-Appellant.
                          ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
         No. 01-CR-109—Rebecca R. Pallmeyer, Judge.
                          ____________
    ARGUED JANUARY 23, 2003—DECIDED APRIL 7, 2003
                   ____________


  Before BAUER, CUDAHY, and COFFEY, Circuit Judges.
  COFFEY, Circuit Judge. Russell Bass (“Bass”), a felon,
challenges his conviction and sentence after pleading
guilty to violating 18 U.S.C. § 922(g)(1), prohibiting felons
from knowingly possessing a firearm. We affirm.


              I. FACTUAL BACKGROUND
  At approximately 11:30 p.m. on January 18, 2001, Bass
was stopped by police officers in Joliet, Illinois for failing
to signal a traffic turn. After determining that Bass’s
driver’s license had been suspended, the officers placed
Bass under arrest for driving with a suspended license and
2                                               No. 02-2442

performed an inventory search of his car. The officers
discovered a loaded Davis .380 pistol under the front seat.
  As Bass was a convicted felon, he was charged with
violating 18 U.S.C. § 922(g)(1), which prohibits a con-
victed felon from knowingly possessing a firearm. After
the district court denied Bass’s motion to suppress on the
grounds that the police had probable cause to stop and
search his car, Bass entered a conditional plea of guilty,
reserving the right to appeal the denial of his motion to
suppress. At sentencing, the district judge imposed a two-
point enhancement for obstruction of justice, having found
that Bass testified falsely at the suppression hearing. The
final judgment for the 300-month sentence was entered on
May 24, 2002.
  Bass timely filed this appeal. The district court had
jurisdiction pursuant to 18 U.S.C. § 3231 (providing for
original jurisdiction for all offenses against the laws of
the United States). This Court has appellate jurisdiction
pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a)(2).


                      II. ANALYSIS
  Bass raises three issues on appeal. Initially, he claims
that Congress exceeded its authority in enacting 18 U.S.C.
§ 922(g)(1), as “the intrastate possession of a firearm does
not substantially affect commerce.” Second, Bass argues
that the district court erred in denying his motion to
suppress because the police lacked probable cause to stop
Bass’s vehicle. Third, Bass appeals his two-point sentence
enhancement for obstruction of justice.


A. The Constitutionality of 18 U.S.C. § 922(g)
  The standard of review for a district court’s determination
of a statute’s constitutionality is de novo. United States v.
Schaffner, 258 F.3d 675, 678 (7th Cir. 2001).
No. 02-2442                                               3

   This Circuit has repeatedly upheld the constitutionality
of the federal felon-in-possession statute, including two
cases within the past year. See United States v. Lemons,
302 F.3d 769, 772-73 (7th Cir. 2002); United States v.
Mitchell, 299 F.3d 632, 633-35 (7th Cir. 2002). Unlike the
“school gun law” found in 18 U.S.C. § 922(q), which the
Supreme Court struck down in United States v. Lopez, 514
U.S. 549 (1995), the statute under which Bass was prose-
cuted explicitly includes a jurisdictional element—i.e., the
felon may not “possess in or affecting commerce” a firearm
or ammunition. 18 U.S.C. § 922(g). In addition, the dis-
trict court found the requisite nexus between Bass’s pos-
session of the gun and interstate commerce—i.e., that the
gun had been manufactured in California and shipped to
Illinois. (Appellee’s Br. at 11-12 (citing R. 41 at 2-3)).
  In light of the fact that the Seventh Circuit has repeat-
edly held that the jurisdictional element saves 18 U.S.C.
§ 922(g)(1) from the fate of the one struck down in Lopez,
we decline Bass’s invitation to overrule our own precedent
and affirm the district court’s holding that 18 U.S.C.
§ 922(g)(1) is constitutional.


B. The Denial of the Motion to Suppress
  Bass’s claim that the district court erred in denying his
motion to suppress the gun found in his car turns on the
district judge’s determination as to balancing the credibil-
ity question between the police officer and the felon Bass.
A district court’s findings of fact are reviewed for clear
error. United States v. Jackson, 189 F.3d 502, 507 (7th Cir.
1999). Reversal under this standard is appropriate only
when the reviewing court is “left with the definite and firm
conviction that a mistake has been made,” United States v.
Tilmon, 19 F.3d 1221, 1224 (7th Cir. 1994), such as a
situation in which a district court credited “exceedingly
4                                              No. 02-2442

improbable testimony.” United States v. Huerta, 239 F.3d
865, 872 (7th Cir. 2001).
  As a general matter, a police officer’s decision to stop
a car is reasonable if the officer has reason to believe a
traffic violation has occurred. Whren v. United States, 517
U.S. 806, 810 (1996). Any ulterior motive an officer may
have for making the stop is irrelevant. Id. at 813 (“Subjec-
tive intentions play no role in ordinary, probable-cause
Fourth Amendment analysis.”) An inventory search of the
stopped vehicle is permissible and acceptable police oper-
ating procedure if it is made in good faith compliance
with reasonable police regulations. Colorado v. Bertine, 479
U.S. 367, 374 (1987).
  At the suppression hearing, Bass testified that he had
driven every day for the previous 26 years and had never
once failed to use his turn signal. He also admitted in
his testimony that he had a record of prior felony con-
victions, had previously been caught driving with a sus-
pended license, that he was addicted to marijuana at the
time of the incident, and that he had smoked marijuana
the day of the incident (i.e., January 18, 2001). Sergeant
Hoop, the Joliet police officer who made the stop, testified
to the contrary that Bass failed to signal before making
the turn.
  In denying Bass’s suppression motion, the trial judge
explicitly noted that she found Bass’s testimony to be
incredible. (10/9/01 Tr. at 57-59.) Given the great defer-
ence given to a trial court’s credibility determinations,
and given the fact that the district judge found that Ser-
geant Hoop’s testimony was credible and that Bass’s
testimony was not, we affirm the lower court’s denial
of Bass’s motion to suppress.
No. 02-2442                                                  5

C. The Obstruction of Justice Enhancement
  This Court reviews de novo whether the district court
addressed the proper factors in imposing an obstruction of
justice enhancement, and reviews for clear error the
court’s findings of fact. United States v. Carrera, 259 F.3d
818, 831 (7th Cir. 2001).
  Perjury is defined as providing “false testimony concern-
ing a material matter with the willful intent to provide
false testimony, rather than as a result of confusion,
mistake, or faulty memory.” United States v. Jackson, 300
F.3d 740, 749 (7th Cir. 2002) (quotation omitted). Perjury
is a prime example of conduct that warrants considera-
tion of the imposition of an obstruction of justice enhance-
ment. See id. While “it is preferable for a district court
to address each element of the alleged perjury in a sep-
arate and clear finding,” an enhancement will withstand
scrutiny if the court makes a finding “that encompasses
all of the factual predicates for a finding of perjury.” United
States v. Dunnigan, 507 U.S. 87, 95 (1993).
  The Probation Office’s Pre-sentence Report recommended
that Bass’s sentence be enhanced by two points under
U.S.S.G. § 3C1.1 because Bass falsely testified that he had
used his turn signal the night of the incident. At the
sentencing hearing on May 22, 2002, the district court
concluded that Bass had intentionally exaggerated while
under oath at the suppression hearing on the “critical” issue
at stake; namely, whether he had his turn signal operat-
ing on the night of January 18, 2001. (Sentencing Tr. at
7-13.)
  Thus, as the sentencing judge set forth findings that
encompassed all the factual predicates for a finding
of perjury—i.e., materiality, willfulness, and falsity—we
affirm the district court’s imposition of the obstruction
enhancement.
6                                            No. 02-2442

                  III. CONCLUSION
  Based on the foregoing, Bass’s conviction and sentence
are hereby AFFIRMED.

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                   USCA-02-C-0072—4-7-03